Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/779367 filled on 01/31/2020.
Claims 1-23 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-23 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 15, and 22 recite accessing index information; identifying one or more medical providers storing medical data; and receiving results associated with the request. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a computing system, which is additional element that is recited at a high level of generality  such that it amounts to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. . Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving a request and providing the aggregated results, which are considered limitations directed to insignificant extra-solution activity that do not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 9, where “Utilizing local computing systems, the medical providers may provide results associated with a requested analysis. Advantageously, a query may identify, or provide, a particular model to be utilized in a requested analysis. The system may then optionally aggregate the results received from the medical providers. In this way, the system may enable the technical benefits of sharing access to medical data, while strengthening privacy protections related to usage of the medical data.”
Paragraph 28, where “The system may receive requests from entities, and cause execution of the requests via systems controlled by medical providers. The request may indicate one or more models to be utilized for analyzing medical data associated with specified constraints. Thus, the system may enable use of complex models to extract information from medical data. Advantageously, the medical providers may execute the models.”
Paragraph 33, where “he system may identify medical providers storing medical data responsive to a request. The system may then select a first medical providers from among the identified medical providers. The system may provide information describing a machine learning model to be trained to one or more compute systems controlled by the first medical provider. For example, and with respect to a neural network, the system may provide a type of the neural network along with associated hyperparameters. Optionally, the system may provide a range of hyperparameters and the compute systems may train multiple neural networks.”
The claims recite the additional element of receiving a request associated with analyzing medical data and providing the aggregated results in response to the request,  which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-14, 16-21, and 23 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 2017/0103167 A1).

In claim 1, a computer system comprising one or more computer processors configured to execute software code to perform operations comprising: 
Shah teaches:
receiving a request associated with analyzing medical data, the request specifying one or more constraints (Para 53 wherein extracting medical data based on parameters is taught); 
accessing index information, and identifying one or more medical providers storing medical data responsive to the request (Para. 42 and 52); 
instructing, for each medical provider, compute systems controlled by the medical provider to perform the request (Para. 52 and 53); 
receiving, from the medical providers, results associated with the request (Para. 40), and 
aggregating the results (Para. 32); 
providing the aggregated results in response to the request (Para. 32 and 40).

As per claim 2, Shah teaches the computer system of claim 1, wherein the index information indicates network locations associated with compute systems (Para. 52 wherein source location is taught).

As per claim 3, Shah teaches the computer system of claim 1, wherein the index information is generated by compute systems associated with the medical providers, and wherein the computer system receives the index information (Para. 8 wherein indexing and searching form within the medical source is taught).

As per claim 4, Shah teaches the computer system of claim 1, wherein the compute systems are configured to crawl electronic medical record systems (Para. 9 wherein engine enabled crawler to merge with interval extensible taxonomies is taught).

As per claim 5, Shah teaches the computer system of claim 1, wherein the request is received via application programming interfaces (APIs) associated with the computer system (Para. 53).

As per claim 6, Shah teaches the computer system of claim 1, wherein the aggregated results indicate one or more insights extracted from medical data, and wherein the computer system does not have access to the medical data (Para. 56).

As per claim 7, Shah teaches the computer system of claim 1, wherein the request indicates a model, and wherein each compute systems is configured to perform the request based on the model and medical data controlled by a medical provider associated with the compute system (Para. 52-53).

As per claim 8, Shah teaches the computer system of claim 1, wherein the request indicates a machine learning model to be trained, and wherein the request includes information escribing the machine learning model (Para. 65-66).

As per claim 9, Shah teaches the computer system of claim 8, wherein the information comprises hyperparameters associated with the machine learning model (Para. 53).

As per claim 10, Shah teaches the computer system of claim 9, wherein instructing compute systems comprises: instructing first compute systems associated with a first medical provider, wherein the first compute systems train the machine learning model and generate learned parameters; receiving, from the first compute systems, the learned parameters (Para. 69); and instructing second compute systems associated with a second medical provider, wherein the instructions comprise the learned parameters, and wherein the second compute systems are configured to update the learned parameters (Para. 67-69).

As per claim 11, Shah teaches the computer system of claim 1, further comprising determining a measure of complexity associated with the request, wherein the measure of complexity is associated with consideration to be provided to the identified medical providers (Para. 32).

As per claim 12, Shah teaches the computer system of claim 11, wherein a measure of complexity is based on expected resource usage of a compute system to perform the request (Para. 9 and 25).

As per claim 13, Shah teaches the computer system of claim 1, wherein the request comprises a query, and wherein the query specifies a specific analysis to be performed (table 3).

As per claim 14, Shah teaches the computer system of claim 1, wherein the medical data responsive to the request is determined, based on data access rights, to be authorized for utilization in performance of the request (Para. 59).

Claims 15-23 recite substantially similar limitations as seen above and hence are rejected for similar reasons as seen above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686